                     Case 20-11218-MFW       Doc 764       Filed 07/17/20        Page 1 of 16




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re
                                                                 Chapter 11

    The Hertz Corporation, et al.,1                              Case No. 20-11218 (MFW)

                                                                 (Jointly Administered)
                               Debtors.


    The Hertz Corporation, et al.,                              Adv. Pro. No. 20-_______(MFW)

                               Plaintiffs,

    -against-

    HANNAH AYOUB, NICOLE STEVENS,
    SHONTRELL HIGGS, JULIUS BURNSIDE,
    MAGALIE STERLIN, ARTHUR STEPANYAN,
    HOWARD JUNIOUS, LAKETA COLLINS,
    MICHELLE JOHNSON, BRIAN STEINBERG,
    ANTWONE PERSON, MICHAEL KOSS,
    AMANDA KOSS, CHERYL YOUNG,
    STEPHANIE KEENE, JAMES KEENE,
    BARBARA FERNANDEZ, THOMAS JOHN
    CHANNELL, MICHAEL CHANNELL, JESSICA
    GURUMENDI, NANCY CULLEN-SMITS,
    RYAN SMITS, HENRY B. ESSICK III, BRENT
    D. WILLIAMS, SR., ALEXANDROS GIDER,
    CHRISTINA GIDER, ROULA VANGELIS,

                               Defendants.


                             COMPLAINT FOR INJUNCTIVE RELIEF



1
  The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in
these chapter 11 cases, for which joint administration for procedural purposes has been requested, a
complete list of the debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the debtors’ claims and
noticing agent at https://restructuring.primeclerk.com/hertz.


    AMERICAS 103140392
                     Case 20-11218-MFW        Doc 764     Filed 07/17/20      Page 2 of 16




                         1.   The Hertz Corporation (“Hertz”) and its affiliated debtors in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”), as debtors and debtors in possession and

plaintiffs in the above-captioned adversary proceeding (collectively, the “Debtors” or

“Plaintiffs”), allege for their Complaint, upon knowledge of their own acts and upon information

and belief as to other matters, as follows:

                                        NATURE OF THE ACTION

                         2.   This is an adversary proceeding brought pursuant to Rules 7001 and 7065

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and sections 105 and

362 of title 11 of the United States Code (the “Bankruptcy Code”) to extend the automatic stay

under Bankruptcy Code section 362 to civil claims brought in various state-court actions (the

“Actions”)2 against certain of the Debtors’: (a) non-debtor corporate affiliates;3 (b) current and




2
 The Actions to be stayed are as follows: (i) Ayoub, et al. v. Hertz Global Holdings, Inc., et al., No. N20C-
05-189 VLM, currently pending in the Superior Court, State of Delaware; (ii) Vangelis, et al. v. Hertz
Global Holdings, Inc., et al., No. 200501362, currently pending in the Philadelphia Court of Common
Pleas, Commonwealth of Pennsylvania; (iii) Williams v. The Hertz Corporation, No. 19-CA-012657
(Tampa), currently pending in the Circuit Court of the 13th Judicial Circuit, Hillsborough County, State of
Florida; (iv) Cullen-Smits v. The Hertz Corporation, No. CL19000548-00, currently pending in Fauquier
County Circuit Court, Commonwealth of Virginia; (v) Smits v. The Hertz Corporation, No. CL19000547-
00, currently pending in Fauquier County Circuit Court, Commonwealth of Virginia; and (vi) Essick v. The
Hertz Corporation, et al., No. 2019-cv-03424, currently pending in the Montgomery County Court of
Common Pleas, State of Ohio. The plaintiffs in the Actions are collectively referred to as “False Police
Report Plaintiffs.”
3
 The following non-Debtor entities have been named as Defendants in the Actions: Hertz Investors, Inc.,
Hertz Vehicles LLC, Hertz Vehicle Financing LLC, Hertz Vehicle Financing II LP, and Byers Car Rental
LLC.

                                                      2
    AMERICAS 103140392
                     Case 20-11218-MFW        Doc 764     Filed 07/17/20    Page 3 of 16




former directors, officers and employees;4 and (c) former shareholders5 (collectively, the “Non-

Debtor Defendants”). The Actions purportedly relate to Hertz’s asset recovery process and

include claims of false imprisonment, negligence, malicious abuse of process, malicious

prosecution, intentional infliction of emotional distress and negligent infliction of emotional

distress.

                         3.   The Debtors seek an injunction to extend the automatic stay to the claims

against the Non-Debtor Defendants to avoid the irreparable harm to the Debtors’ restructuring

efforts that would occur should these actions be allowed to continue. Absent a stay, the Debtors’

restructuring efforts will be hindered by their involvement in the Actions. The Debtors’ leadership

would be required to prepare for and attend hearings, assist in preparing discovery responses,

devote time preparing for and participating in depositions, and help analyze and develop the Non-

Debtor Defendants’ legal defenses. In addition to draining the Debtors’ money and resources, this

work would distract the Debtors’ directors, officers and employees from, among other things,

negotiating and obtaining DIP financing during this critical preliminary stage of the Debtors’

Chapter 11 proceedings, as well as ultimately negotiating and effectuating the Debtors’ Chapter




4
 The following current and former Directors and Officers have been named as Defendants in the Actions:
Jodi Allen, David A. Barnes, Tyler Best, Tom Callahan, SungHwan Cho, Frederic Deschamps, Richard E.
Esper, Carolyn N. Everson, Jeffrey T. Foland, Richard Frecker, Mark Paul Frissora, M. David Galainena,
Leslie Hunziker, Vincent J. Intrieri, Jamere Jackson, Matthew Jauchius, Henry R. Keizer, Tom Kennedy,
Robin C. Kramer, Murali Kuppuswamy, Kathryn V. Marinello, Alexandreia Marren, Scott Massengill,
Samuel Merksamer, Anindita Mukherjee, Daniel A. Ninivaggi, Opal G. Perry, Kevin M. Sheehan, Paul
Stone, John P. Tague, and Eliana Zem. The following current and former employees have been named as
Defendants in the Actions: Kemal Basar, Kyle Ebert, Scott Funk, Ken Graeber, Richard W. Livingston,
Diana Speer, and Julie Wilkerson.
5
 The following former shareholders have been named as Defendants in the Actions: Icahn Associates
Holding, LLC, Icahn Enterprises, Icahn Enterprises LP, Icahn Enterprises Holdings LP, Icahn Capital LP,
and Icahn Enterprises GP, Inc.

                                                      3
    AMERICAS 103140392
                  Case 20-11218-MFW         Doc 764      Filed 07/17/20     Page 4 of 16




11 plan of reorganization. See Declaration of Richard E. Esper in Support of Debtors’ Motion for

Preliminary Injunction (“Esper Decl.”) ¶¶ 4-7.

                      4.   Moreover, if the Actions are not stayed as against the Non-Debtor

Defendants, the Debtors risk significant prejudice arising from contractual indemnification

provisions in favor of certain of the Non-Debtor Defendants. Additionally, because the Actions

allege identical claims against the Debtors and Non-Debtor Defendants, the Debtors risk potential

collateral estoppel and evidentiary taint arising from the Actions proceeding against any of the

Non-Debtor Defendants. Avoiding such harms would likely require the Debtors’ direct and

substantial involvement in the Actions, which would drain their resources, prejudice their other

stakeholders and divert attention from the Debtors’ paramount goal: the successful confirmation

and implementation of a plan of reorganization.

                      5.   On the other hand, the False Police Report Plaintiffs will not be materially

prejudiced by staying the Actions. The False Police Report Plaintiffs face no imminent risk of

harm or loss that would arise from the Actions being stayed against the Non-Debtor Defendants.

Moreover, the False Police Report Plaintiffs can bring their claims against the Debtors for full and

final adjudication by this Court pursuant to the bankruptcy claims process.

                      6.   Thus, the equities and the interests of justice weigh in favor of staying the

Actions, and this Court should grant the requested injunctive relief.

                                    JURISDICTION AND VENUE

                      7.   This adversary proceeding arises in and relates to Debtors/Plaintiffs’ cases

pending before this Court under chapter 11 of the Bankruptcy Code.

                      8.   The Court has jurisdiction to consider this adversary proceeding pursuant

to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United



                                                     4
 AMERICAS 103140392
                     Case 20-11218-MFW         Doc 764     Filed 07/17/20    Page 5 of 16




States District Court for the District of Delaware, dated February 29, 2012. This Court has subject

matter jurisdiction over the claims against the Non-Debtor Defendants pursuant to 28 U.S.C. §§

157 and 1334.

                         9.    This is a core proceeding under 28 U.S.C. § 157(b), and pursuant to

Bankruptcy Rule 7008, the Debtors consent to the entry of a final order by the Court in connection

with this adversary proceeding to the extent it is later determined that the Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                         10.   Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                THE PARTIES

                         11.   As described in the Declaration of Jamere Jackson in Support of Debtors’

Petitions and Requests for First Day Relief [D.I. 28],6 the Debtors (i.e., the Plaintiffs in this

adversary proceeding) are industry leaders in rental car services.

                         12.   The Defendants in this adversary proceeding are the False Police Report

Plaintiffs, each of whom is party to an Action against the Debtors and certain Non-Debtor

Defendants, claiming injuries allegedly arising from the Debtors’ missing vehicle recovery

process.

                         13.   Although not named parties in this adversary proceeding, the Non-Debtor

Defendants comprise a range of individuals and entities connected to the Debtors’ affairs,

including certain of the Debtors’ (a) non-debtor affiliates, (b) current and former directors, officers

and employees, and (c) former shareholders.




6
 Docket numbers with a “D.I.” reference refer to documents filed in the lead jointly-administered chapter
11 case, Case No. 20-11218 (MFW) (Bankr. D. Del.).

                                                       5
    AMERICAS 103140392
                     Case 20-11218-MFW          Doc 764      Filed 07/17/20     Page 6 of 16




                                          FACTUAL BACKGROUND

The Debtors’ Bankruptcy Proceeding
                         14.   On May 22, 2020 (the “Petition Date”), the Debtors each filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). The Debtors continue to operate their businesses and manage their properties pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code.

                         15.   On May 27, 2020, this court granted Debtors’ motion for entry of an order

confirming the stay as to any and all proceedings or claims that were or could have been

commenced before the commencement of the Debtors’ Chapter 11 Cases, pursuant to section 362

of the Bankruptcy Code. D.I. 184.

The Actions
                         16.   While the particulars of each Action vary, the False Police Report Plaintiffs

cumulatively allege that Hertz and certain Non-Debtor Defendants falsely reported them to local

law enforcement agencies for vehicle theft despite either being in authorized possession of Hertz

rental cars, or having duly returned their rental cars. They allege that these false police reports

resulted from known technological issues and human errors affecting Hertz’s asset recovery

process for missing vehicles. The False Police Report Plaintiffs further claim that they were

wrongfully arrested and prosecuted on account of these false police reports, suffering various

damages as a result.

                         17.   On July 24, 2019, Henry B. Essick III sued Hertz and a Non-Debtor

Defendant7 in Ohio state court, alleging counts of malicious prosecution or abuse of process,

intentional infliction of emotional distress, and negligence or gross negligence, and seeking,



7
    Debtors’ franchisee Byers Car Rentals, LLC.

                                                         6
    AMERICAS 103140392
                     Case 20-11218-MFW         Doc 764     Filed 07/17/20    Page 7 of 16




among other things, monetary damages, attorneys’ fees, and damages for loss of reputation and

emotional pain and suffering.

                         18.   On November 22, 2019, Ryan Smits sued Hertz and several Non-Debtor

Defendants8 in Virginia state court alleging counts of false arrest, abuse of process, malicious

prosecution, intentional infliction of emotional distress and negligence, and seeking, among other

things, punitive damages, compensatory damages, and exemplary damages “to punish [the]

Defendant[s]” and “to set an example for others.” On that same date, Nancy Cullen-Smits (Mr.

Smits’s mother) filed a substantially identical complaint in the same court.

                         19.   On December 13, 2019, Brent D. Williams, Sr. sued Hertz and certain Non-

Debtor Defendants9 in Florida state court alleging counts of malicious prosecution, abuse of

process, intentional or negligent infliction of emotional distress and negligence or gross

negligence, and seeking, among other things, punitive damages, compensatory damages, and

exemplary damages “to set an example for others.”

                         20.   On May 21, 2020, Roula Vangelis, on behalf of her minor children

(Alexandros and Christina Gider) and “similarly situated plaintiffs,” sued the Debtors and several

Non-Debtor Defendants10 in Pennsylvania state court, alleging counts of negligence, false arrest

or imprisonment, malicious abuse of process, malicious prosecution, and intentional or negligent

infliction of emotional distress, and seeking, among other things, punitive damages, compensatory

damages, and exemplary damages “to set an example for others.”




8
 Former director and officer Kathryn V. Marinello and current employees Julie Wilkerson and Kemal
Basar.
9
    Former director and officer Mark Paul Frissora and current employee Julie Wilkerson.
10
  Current and former employees Kyle Ebert, Scott Funk, Ken Graeber, Richard W. Livingston, Diana
Speer, and Julie Wilkerson.

                                                       7
    AMERICAS 103140392
                  Case 20-11218-MFW          Doc 764      Filed 07/17/20     Page 8 of 16




                      21.   Also on May 21, 2020, a group of 20 plaintiffs (led by plaintiff Hannah

Ayoub) sued the Debtors and approximately 40 Non-Debtor Defendants11 in Delaware state court

alleging counts of malicious prosecution, abuse of process, false arrest or imprisonment,

intentional or negligent infliction of emotional distress, negligence or gross negligence, negligent

supervision and management, and unfair trade practices, and seeking, among other things, punitive

damages, compensatory damages, and exemplary damages “to set an example for others.”

Procedural History
                      22.   The Debtors understand that the lawyer for the False Police Report Plaintiffs

in each of the Actions is Francis Malofiy of Francis Alexander, LLC in Media, PA. In February

2020, Mr. Malofiy sent Hertz’s former CEO a letter on behalf of certain of the False Police Report

Plaintiffs, demanding significant payment to resolve the claims at issue in the Actions.

Declaration of Samuel P. Hershey (the “Hershey Decl.”), Ex. A. Mr. Malofiy threatened to begin

filing additional lawsuits if Hertz did not “timely address” his demands. Id. at 2. Mr. Malofiy also

advised Hertz to “[n]ote that because some of the demands exceed Hertz’s self-insured limit of

$10 million per occurrence, you should notify your excess coverage insurer.” Id.

                      23.   Hertz immediately began investigating Mr. Malofiy’s claims. By the time

it finished its investigation one month later, Hertz had determined that Mr. Malofiy’s clients’ false

arrest claims were generally meritless and his claims of systematic failures were baseless.



11
  Current and former directors and officers Jodi Allen, David A. Barnes, Tyler Best, Tom Callahan,
SungHwan Cho, Frederic Deschamps, Richard E. Esper, Carolyn N. Everson, Jeffrey T. Foland, Richard
Frecker, Mark Paul Frissora, M. David Galainena, Leslie Hunziker, Vincent J. Intrieri, Jamere Jackson,
Matthew Jauchius, Henry R. Keizer, Tom Kennedy, Robin C. Kramer, Murali Kuppuswamy, Kathryn V.
Marinello, Alexandreia Marren, Scott Massengill, Samuel Merksamer, Anindita Mukherjee, Daniel A.
Ninivaggi, Opal G. Perry, Kevin M. Sheehan, Paul Stone, John P. Tague, and Eliana Zem; former
shareholders Icahn Associates Holding, LLC, Icahn Enterprises, Icahn Enterprises LP, Icahn Enterprises
Holdings LP, Icahn Capital LP, and Icahn Enterprises GP, Inc.; and non-debtor corporate entities Hertz
Investors, Inc., Hertz Vehicles LLC, Hertz Vehicles Financing LLC, and Hertz Vehicle Financing II LP.

                                                      8
 AMERICAS 103140392
                  Case 20-11218-MFW          Doc 764      Filed 07/17/20     Page 9 of 16




                      24.   After receiving this information, Mr. Malofiy did not withdraw or in any

way revise his demands. Rather, late on May 21, 2020—the day before news reports projected

Hertz was likely to (and did in fact) file bankruptcy petitions—Mr. Malofiy filed two additional

lawsuits against Hertz: the Ayoub action (a mass tort action) and the Vangelis action.

                      25.   There has been no activity in five of the six Actions beyond the filing of the

complaints.12 The sixth case, Essick, was in the initial phases of discovery when it was dismissed

without prejudice owing to Hertz’s bankruptcy.

                                               COUNT ONE

                                 (Injunction Staying the Actions Against
                                     Non-Debtor Corporate Entities)

                      26.   The Debtors repeat and re-allege the allegations contained in the preceding

paragraphs of the Complaint as if fully set forth herein.

                      27.   The Debtors seek an injunction to stay the Actions against the non-debtor

corporate entities under Section 105(a) of the Bankruptcy Code until the closing of the Debtors’

bankruptcy cases.

                      28.   Pursuant to Section 105(a), a bankruptcy court may “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy

Code].” 11 U.S.C. § 105(a). Relief under Section 105 is particularly appropriate in a chapter 11

case, such as this, where it is necessary to protect the Debtors’ ability to successfully navigate the

restructuring process, including effectively negotiating and confirming a plan of reorganization.




12
  As noted above, the Ayoub and Vangelis cases were filed on the eve of Hertz’s bankruptcy; Hertz has not
been served in the Cullen-Smits or Smits cases; and although the Williams case was filed in December 2019,
Mr. Malofiy did not effectuate service on Hertz until May 22, 2020 (i.e., the day Hertz filed for bankruptcy
protection).

                                                      9
 AMERICAS 103140392
                 Case 20-11218-MFW          Doc 764       Filed 07/17/20   Page 10 of 16




A bankruptcy court may, therefore, issue an injunction under Section 105 to stay actions against

non-debtors.

                      29.   There is a substantial likelihood that the Debtors will be able to confirm a

plan of reorganization, especially if its key officers, directors, and employees are permitted to

focus on restructuring efforts without the distraction and drain on their time and resources

occasioned by the defense of the Actions.

                      30.   Absent an order enjoining the Actions, the Debtors will suffer irreparable

harm that will threaten the integrity of the underlying bankruptcy proceeding. Should the Actions

continue against non-debtor corporate entities, key personnel, including senior management, may

be substantially distracted by the efforts necessary to prepare for and attend hearings, to assist in

preparing pleadings and discovery responses, to spend time preparing for and participating in

depositions, and to help analyze and develop the Debtors’ legal defenses. Defending the Actions

would also impose a significant financial burden on the Debtors—including, but not limited to,

attorneys’ fees and costs, discovery, motion practice, trial preparation and trial. This would divert

the Debtors’ precious time, resources, and attention away from the work necessary to complete

critical restructuring tasks.

                      31.   Indeed, it is especially crucial that the Debtors are free to focus on the

reorganization of the Debtors’ estates at this preliminary stage of restructuring, when important

milestones such as the procurement of DIP financing, the claims process, and the negotiations

leading to a plan of reorganization all lie ahead.

                      32.   In addition, because the Debtors’ involvement in handling the car rentals

and subsequent reporting of theft are at the core of the issues raised in all of the claims against the

non-debtor corporate entities, the Debtors share an identity of interest with the non-debtors such


                                                     10
 AMERICAS 103140392
                 Case 20-11218-MFW          Doc 764      Filed 07/17/20    Page 11 of 16




that those suits are essentially against the Debtors (one or more of whom are parties to each of the

Actions). In the absence of a stay, the Debtors would face the risk of collateral estoppel and

evidentiary taint, given that the allegations against the Debtors in the Actions are substantially

identical to the allegations against the Non-Debtor Defendants.

                      33.   The balance of hardships also weigh in favor of staying the Actions against

the non-debtor corporate entities. None of the individual plaintiffs will be harmed by the requested

injunctive relief because the False Police Report Plaintiffs are no longer in custody (to the extent

they ever were) and face no imminent harm if the stay were to be extended to non-debtors. Indeed,

the damages that the False Police Report Plaintiffs seek relate to events that have occurred in the

past, and not to harms that may conceivably injure them in the future.

                      34.   Additionally, there is a substantial likelihood that the Debtors will

successfully restructure. Their cases are proceeding apace, and they remain on track to achieve a

successful reorganization. Moreover, given that the Debtors are in the early stages of the

bankruptcy, any uncertainty regarding the restructuring should be resolved in the Debtors’ favor.

                      35.   Enjoining the Actions against the non-debtor corporate entities will also

further the public interest by promoting Hertz’s restructuring efforts, to the benefit of its many

stakeholders and tens of thousands of employees.

                      36.   Conversely, the Debtors’ failure to reorganize would likely result in a

liquidation of the Debtors’ assets. In that event, the Debtors would be forced to shutter hundreds

of its airport and off-airport rental sites—thereby hampering the flow of local and international

travel, reducing competition in the car rentals industry, and causing the loss of tens of thousands

of jobs.




                                                    11
 AMERICAS 103140392
                 Case 20-11218-MFW          Doc 764      Filed 07/17/20    Page 12 of 16




                      37.   An injunction staying the Actions against the non-debtor corporate entities

is therefore appropriate.

                                              COUNT TWO

                            (Injunction Staying the Actions Against
              Current and Former Directors, Officers, and Employees of the Debtors)

                      38.   The Debtors repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

                      39.   Absent an order enjoining the Actions, the Debtors will suffer irreparable

harm that will threaten the integrity of the underlying bankruptcy proceeding. A number of key

directors, officers, and employees serve critical roles for the Debtors and will be essential to the

effort to consummate a plan of reorganization and successfully restructure. Esper Decl. ¶¶ 4-7.

Should the Actions continue, key personnel, including senior and regional management, would be

substantially distracted by the efforts necessary to prepare for and attend hearings, to assist in

preparing pleadings and discovery responses, to spend time preparing for and participating in

depositions, and to help analyze and develop the Debtors’ legal defenses. Id. ¶ 7. Defending the

Actions would also impose a significant financial burden on the Debtors—including, but not

limited to, attorneys’ fees and costs, discovery, motion practice, trial preparation and trial. Id.

This would divert the Debtors’ precious time, resources, and attention away from the work

necessary to complete critical restructuring tasks. Additionally, the Debtors and their estates may

have to bear substantial insurance liabilities and indemnification obligations relating to their

directors, officers and employees.

                      40.   Further, as noted above, there is a substantial likelihood that the Debtors

will successfully confirm a plan of reorganization, especially if their directors, officers and

employees are not distracted by litigation. Additionally, as noted above, if the Actions proceed


                                                    12
 AMERICAS 103140392
                 Case 20-11218-MFW          Doc 764      Filed 07/17/20    Page 13 of 16




against non-Debtors such as the Debtors’ current and former directors, officers and employees, the

Debtors risk collateral estoppel and evidentiary taint in the Actions as well as in possible future

actions.

                      41.   Moreover, as noted above, the balance of the harms and the public interest

weighs in favor of enjoining the Actions against the Debtors’ current and former directors, officers

and employees. The False Police Report Plaintiffs would not be harmed by the requested

injunctive relief.

                      42.   An injunction staying the Actions against the Debtors’ current and former

directors, officers, and employees is therefore appropriate.

                                             COUNT THREE

                                 (Injunction Staying the Actions Against
                                   Former Shareholders of the Debtors)

                      43.   The Debtors repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

                      44.   As noted above, the Debtors will suffer irreparable harm threatening the

success of their bankruptcy cases absent an order enjoining the Actions from proceeding against

the Debtors’ former shareholders. Indeed, absent an injunction, the Debtors will be forced into an

impossible catch-22 situation.        If the Debtors do not participate in the Actions, their business

reputation would be jeopardized, and they would risk exposing themselves to collateral estoppel

and evidentiary prejudice. However, participating in the Actions will likely involve and divert the

attention of the Debtors’ senior management and incur substantial expense to the Debtors’ estates.

And, in any case, the litigation against the former stockholders would likely require the Debtors to

participate in discovery and produce a substantial amount of documents. Thus, the Debtors would




                                                    13
 AMERICAS 103140392
                 Case 20-11218-MFW          Doc 764       Filed 07/17/20     Page 14 of 16




be required to waste resources that would be better directed toward the restructuring efforts. Id.

¶¶ 6, 7.

                      45.   Further, as noted above, there is a substantial likelihood that the Debtors

will successfully confirm a plan of reorganization so long as the Debtors’ executives are

unhindered by the Actions and the drain on resources they present at this critical juncture.

                      46.   The balance of the hardships favors a stay as the irreparable harm to the

Debtors outweighs any potential harm to the False Police Report Plaintiffs. Staying the Actions

against the former shareholders would merely delay the litigation, as the False Police Report

Plaintiffs can resume their claims against the former shareholders at a later time. Staying these

cases for a brief, finite amount of time will not prejudice the False Police Report Plaintiffs, who

have yet to even begin discovery. This temporary inconvenience posed by the requested relief

does not outweigh the potential harms to the Debtors—namely, a failed restructuring—if the

Actions are allowed to proceed against the former shareholders.

                      47.   Moreover, the public interest weighs in favor of enjoining the Actions

against the former shareholders, as it will allow the Debtors to reorganize without unnecessary

risks or distractions, to the benefit of the Debtors’ many stakeholders, employees and customers.13

                      48.   An injunction staying the Actions against the Debtors’ former stakeholders

is therefore appropriate.




13
  The Debtors also note that the Actions contain only threadbare assertions against the Debtors’ former
shareholders. To say the least, it is unusual for plaintiffs to sue a public company’s shareholders on claims
such as those at issue in the Actions.

                                                     14
 AMERICAS 103140392
                 Case 20-11218-MFW      Doc 764      Filed 07/17/20   Page 15 of 16




                                    PRAYER FOR RELIEF

          WHEREFORE, the Debtors-Plaintiffs pray the Court to enter an order staying the Actions

as to all Non-Debtor Defendants until the closing of the Debtors’ bankruptcy cases.



                                     [signature page follows]




                                                15
 AMERICAS 103140392
                Case 20-11218-MFW    Doc 764    Filed 07/17/20    Page 16 of 16




Dated: July 17, 2020

/s/ Robert J. Stearn, Jr.
RICHARDS, LAYTON & FINGER, P.A.                 WHITE & CASE LLP
Mark D. Collins (No. 2981)                      Thomas E Lauria (admitted pro hac vice)
Robert J. Stearn, Jr. (No. 2915)                Matthew C. Brown (admitted pro hac vice)
John H. Knight (No. 3848)                       200 South Biscayne Boulevard, Suite 4900
Brett M. Haywood (No. 6166)                     Miami, FL 33131
Christopher M. De Lillo (No. 6355)              Telephone:    (305) 371-2700
J. Zachary Noble (No. 6689)                     tlauria@whitecase.com
One Rodney Square                               mbrown@whitecase.com
920 N. King Street
Wilmington, DE 19801                            J. Christopher Shore (admitted pro hac vice)
Telephone:     (302) 651-7700                   David M. Turetsky (admitted pro hac vice)
Facsimile:     (302) 651-7701                   Samuel P. Hershey (admitted pro hac vice)
collins@rlf.com                                 1221 Avenue of the Americas
stearn@rlf.com                                  New York, NY 10020
knight@rlf.com                                  Telephone:     (212) 819-8200
haywood@rlf.com                                 cshore@whitecase.com
delillo@rlf.com                                 david.turetsky@whitecase.com
noble@rlf.com                                   samuel.hershey@whitecase.com

—and—                                           Jason N. Zakia (admitted pro hac vice)
                                                111 South Wacker Drive
                                                Chicago, IL 60606
                                                Telephone:    (312) 881-5400
                                                jzakia@whitecase.com

                                                Ronald K. Gorsich (admitted pro hac vice)
                                                Aaron Colodny (admitted pro hac vice)
                                                Andrew Mackintosh (admitted pro hac vice)
                                                Doah Kim (admitted pro hac vice)
                                                555 South Flower Street, Suite 2700
                                                Los Angeles, CA 90071
                                                Telephone:    (213) 620-7700
                                                rgorsich@whitecase.com
                                                aaron.colodny@whitecase.com
                                                amackintosh@whitecase.com
                                                doah.kim@whitecase.com

                                                Co-Counsel to the Debtors and
                                                Debtors-in-Possession




                                           16
AMERICAS 103140392
